

Exhibit 10.1




FORM OF FISCAL 2014 AWARD LETTER UNDER
FARMER BROS. CO. 2005 INCENTIVE COMPENSATION PLAN


Dear ______________:


The Compensation Committee (“Committee”) of Farmer Bros. Co. (the “Company”)
chose you to be a participant in fiscal 2014 in the Farmer Bros. Co. 2005
Incentive Compensation Plan (the “Plan”). Your target award for fiscal 2014 was
_____% of your [average monthly] base salary for fiscal 2014, which the
Committee determined based on your expected total compensation, job
responsibilities, expected job performance, and the terms of your employment
agreement[, as amended].
In general, your bonus for fiscal 2014 was determined primarily by measuring the
Company’s financial performance and your achievement of individual goals. In
calculating your bonus under the Plan, Company financial performance was
weighted at 90%, and individual performance was weighted at 10%.
The Company’s financial performance was gauged by the level of achievement of
modified net income and modified operating cash flow, in each case as determined
from the Company’s audited financial statements. “Modified net income” is
defined as net income (GAAP) before taxes and excluding any gains or losses from
sales of assets. “Modified operating cash flow” is defined as net income from
operations (GAAP) after taking into account adjustments for the following items:
(i) depreciation and amortization, (ii) provision for doubtful accounts, (iii)
changes in: (a) accounts and notes receivable, (b) inventories, (c) income tax
receivables, (d) prepaid expenses, (e) other assets, (f) accounts payable, and
(g) accrued payroll, expenses and other current liabilities. Target performance
for modified net income was $___ million, and target performance for modified
operating cash flow was $____ million. Modified net income achievement was given
80% weight and modified operating cash flow was given 20% weight. Subject to the
Committee’s discretion under the Plan, weighted threshold achievement of 90%
with respect to modified net income was required to be achieved in fiscal 2014
to earn any bonus payout under the Plan. A percentage of achievement ranging
from 90% to 200% was assigned for each of modified net income and modified
operating cash flow, respectively, in proportion to the level of modified net
income and modified operating cash flow, respectively, achieved relative to the
target performance for such measures. Based on the foregoing, the Committee
determined that the Company’s modified net income was approximately $___ million
and modified operating cash flow was approximately $___ million, resulting in a
“Company Overall Achievement Percentage” of achievement of ___%.
The Committee has determined your level of achievement of each of your assigned
individual goals within a range of 0% to 200%, multiplied such percentage by the
weight originally proposed for each such goal, added all individual goal
achievement percentages together to get an overall achievement percentage for
all individual goals. The Committee was entitled to take into account those
goals as well as other factors and give each of them weight (or ignore them as
factors) as it reasonably determined. Your individual goals for fiscal 2014, the
weight given to each expressed as a percentage, and your level of achievement as
determined by the Committee are as follows:
Goal
% Weight
Level of Achievement
Level of Achievement on Weighted Basis
 
 
 
 
-------------
-------------
%
%
-------------
-------------
%
%
TOTAL
100%
%
%

In the event that your overall achievement of individual goals exceeded 100%,
the Committee limited any such amounts to 100%. The Committee evaluated the
achievement of those listed goals as well as other reasonable factors it
considered to be germane to your performance for the year and assigned a value
of up to 10% with respect to your level of overall individual performance. The
listed goals were not an exclusive list of goals and factors considered by the
Committee in determining your level of individual achievement for fiscal 2014.
Following that evaluation, your individual performance achievement was
determined to be ___%, and this result was multiplied by the Company Overall
Achievement Percentage, and the resulting figure, your “Individual Overall
Achievement Percentage,” was ___%.
The Company Overall Achievement Percentage and your Individual Overall
Achievement Percentage were then added together and multiplied by your Target
Bonus Percentage. The product was then further multiplied by your fiscal 2014
[average monthly] base salary. Based on the foregoing, the Committee has
determined your fiscal 2014 final bonus award is $_________ .
You are advised that the Committee may or may not choose to exercise its
discretion with respect to awards in the future. Further, you are reminded to
promptly contact the Committee in the event circumstances dictate re-examination
of originally assigned goals by the Committee.
The Committee has determined that your bonus award will be paid on a current
basis under the Plan. All awards are governed by the Plan provisions which
control any inconsistency with this letter.
Please let me know if you have any questions.


Very truly yours,
Jeanne Farmer Grossman
Compensation Committee Chair



